Citation Nr: 1543930	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  08-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

 1. Entitlement to an initial compensable rating for bilateral hearing loss. 

2. Entitlement to an initial rating in excess of 10 percent for migraine headaches.  

3. Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include as secondary to service connected disability.

4. Entitlement to service connection for a psychiatric disability, to include as secondary to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO denied entitlement to service connection for depression and a nervous breakdown.  The RO also granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective May 10, 2006.

The matter of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, and entitlement to an initial compensable disability rating for bilateral hearing loss was remanded by the Board in November 2009, September 2011, and July 2014 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remands.  

In June 2015, the Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In order to establish jurisdiction over the issue of entitlement to service connection for a psychiatric disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The issues of entitlement to service connection for a psychiatric disability, to include as secondary to service connected disability, and entitlement to an initial rating in excess of 10 percent for migraine headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hearing loss has been manifested by auditory thresholds and word recognition scores that are noncompensable, and his reported functional loss does not present an exceptional disability picture.

2. In a March 1976 rating decision, the RO denied service connection for a nervous condition.  The Veteran did not perfect an appeal from this denial.

3. Additional evidence received since the March 1976 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a psychiatric disability.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The March 1976 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

3. Evidence received since the March 1976 rating decision is new and material to the service connection claim for a psychiatric disability, to include as secondary to service connected disability, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's appeal to reopen his claim of entitlement to service connection for a psychiatric disorder has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for bilateral hearing loss represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in May 2006 and September 2006 letters.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss in March 2007, October 2010, and November 2011.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned ratings.  He avers in his July 2015 Board hearing that he has been wearing hearing aids for two years and his hearing aids have been working great.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the discrimination percentage based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired efficiency (I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  For example, with the percentage of discrimination of 70 and an average puretone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure is followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code (DC) 6100.

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As neither fact pattern has been shown in this case, these provisions are inapplicable here.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The Veteran was afforded a VA audiological examination in March 2007.  He reported he could not understand high frequency sounds.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ





1000
2000
3000
4000
Avg.
RIGHT
20
20
40
85
41.25
LEFT
25
30
85
90
57.5


The Veteran's speech discrimination using the Maryland CNC word test was found to be 96 percent in right ear and 84 percent in the left ear.  The examiner diagnosed the Veteran with hearing within normal limits sharply sloping to a severe high frequency sensorineural hearing loss for the right ear and to a profound high frequency sensorineural hearing loss for the left ear.  

A July 2010 VA treatment record notes testing revealed hearing within normal limits through 2000 Hz with moderately-severe to severe sensorial hearing loss above 2000 Hz in the right ear and hearing within normal limits through 1000 Hz with a mild loss at 2000 Hz and a severe sensorial hearing loss above 2000 Hz in the left ear.  (See Virtual VA, Capri, entry 7/23/10, pg. 46.)  It was noted the Veteran would try a pair of hearing aids.  

The Veteran was afforded another VA audiological examination in October 2010.  He reported he had a difficult time understanding people.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ





1000
2000
3000
4000
Avg
RIGHT
15
20
70
80
46.25
LEFT
20
30
80
85
53.75

The Veteran's speech discrimination using the Maryland CNC word test was found to be 88 in the right ear.  The examiner found word recognition scores for the left ear were questionable due to the pattern of responses making them unacceptable for rating purposes.  The Veteran was diagnosed with sensorineural hearing loss, normal to severe, in the right ear, and sensorineural hearing loss, normal to profound, in the left ear.  

The Veteran was afforded another VA audiological examination in November 2011.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ





1000
2000
3000
4000
Avg
RIGHT
20
20
65
85
48
LEFT
25
30
85
90
58

The Veteran's speech discrimination using the Maryland CNC word test was found to be 88 in the right ear and 80 in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500-4000 Hz for both ears.   

An August 2012 VA treatment record notes the Veteran wore hearing aids.  

Application of the March 2007, October 2010, and November 2011 VA audiological testing scores to the specific provisions in 38 C.F.R. § 4.85, taking into consideration the provisions in 38 C.F.R. § 4.86, result in a non-compensable rating for hearing impairment under DC 6100.  Based on all VA audiological examinations, the Board finds that a compensable rating is not warranted.  

Although the Veteran's representative asserts during the June 2015 Board hearing that he thinks the Veteran received some medical treatment through VA satellite clinics that may not be associated with the record, it appears the RO has associated all satellite clinic records with the file, as evident by VA satellite clinic records from February 2015 to July 2015.  Moreover, no complaints or treatment of the Veteran's bilateral hearing loss are found in the VA satellite clinic records. 

Moreover, the Veteran asserts during the June 2015 Board hearing that his current hearing aids are working great and there has been no indication in VA treatment records or by the Veteran that he has needed his hearing aids adjusted since receiving them in 2010.  Thus reflecting that the Veteran has not suffered an increase in severity of his bilateral hearing loss since his last VA audiological examination.  

While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his bilateral hearing loss is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for this disability  Specifically, the Veteran reports difficulty understanding people and he currently wears hearing aids.  The rating criteria specifically contemplates such symptomatology.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

In summary, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

III. New and Material

The Veteran asserts he has an acquired psychiatric disorder related to service.  In December 1974, he filed a claim for service connection for a nervous condition.  The claim was denied in a December 1974 rating decision, which found the Veteran had no current disability, noting he had a constitutional or developmental abnormality, hysterical personality, which was not a disability under the law.  The Veteran filed a claim to reopen, which was again denied in a March 1976 rating decision, which found the Veteran had a diagnosis of inadequate personality, which was a constitutional or developmental abnormality and not a disability under the law.  In April 1976 the Veteran submitted a written request for reconsideration of the March 1976 rating decision.  The RO responded with a letter that same month explaining that the Veteran needed to supply new and material evidence to reopen the claim, and informing him of the following:  "[i]f you wish to disagree with our decision, you can do so up to one year from March 26, 1976, when you were notified of our decision that disallowed service connection for your nervous condition."  The Veteran did respond to this notice.  As such, he is deemed not have filed a timely NOD; and no evidence or new service records were received within one year of the RO decision. Therefore, the March 1976 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for a psychiatric disability regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  For evidence to be new and material in this for the Veteran's claim for a psychiatric disorder, it has to show that the Veteran's has a current disability.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence submitted subsequent to the March 1976 rating decision in support of the Veteran's claim for entitlement to service connection for a psychiatric disorder include updated VA treatment records, noting complaints of depression and a diagnosis of dysthymia and major depression, a March 2007 VA examination that diagnosed the Veteran with major depressive disorder, dysthymia, and additional statements and lay testimony from the Veteran.  

The Board finds that evidence has been received regarding the Veteran's service connection claim for a psychiatric disability that is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely a diagnosis of dysthymia and depression.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.

The service connection claim for a psychiatric disorder, to include as secondary to service connected disability, is reopened; the appeal is granted to this extent only. 


REMAND

The Veteran contends that he has an acquired psychiatric disorder as a result of his active duty service.  He additionally contends that his psychiatric disorder is secondary to his service-connected left eye condition.

Service treatment records reflect that from September 11, 1971, to September 14, 1971, the Veteran was in the hospital for four days for a condition claimed as "change in level of consciousness."  The Veteran reported he was unable to remember anything for the pass four days, had marked weakness, and inability to walk.  The Veteran had similar episodes in 1967, lasting approximately one week, and in 1969 lasting three to four days.  Each episode was preceded by marital discord.  On the night prior to his last episode, the Veteran and his wife had an altercation.  Examination revealed the Veteran had hysteroid personality with hysterical motor loss.  An October 1971 record notes the Veteran complained of nervousness.  A subsequent October 1971 record notes the Veteran had anxiety episodes.  A November 1971 record notes the Veteran had a rupture in his eye and depression.  A May 1972 mental hygiene consultation notes the Veteran was seen in the past for anxiety, which was related to some family difficulties, and there was no evidence of any significant psychiatric disease present at the time.  

A February 1974 examination found the Veteran had abnormal psychiatric conditions, noting chronic depression and that the Veteran was made blind in the left eye in a fight.  The Veteran reported on his February 1974 report of medical history that he had nervous trouble, loss of memory, depression or excessive worry, and frequent trouble sleeping.  He further noted he had chronic depression.  On his June 1974 separation examination, the Veteran was negative for any psychiatric conditions.  The Veteran reported in a June 1974 report of medical history that he had nervous trouble, loss of memory, and frequent trouble sleeping.  He further reported he did not know if he had depression or excessive worry.  

Post-service, the Veteran was hospitalized in June 1975 and found to have depressive neurosis.  In November 1975 he was afforded a VA examination.  The examiner noted the examination suggested an immature personality; however, the Veteran should be hospitalized for observation and examination to determine what type of emotional disorder he had, if any.  The Veteran was hospitalized later that month and diagnosed with anxiety neurosis.  He reported having a breakdown in the Army and that he has had constant trouble with his nerves.  He was hospitalized again in late November 1975 and found to have an inadequate personality.  It also notes that there appeared to be some manipulation and exaggeration of symptoms, possibly for compensation.  

VA treatment records found the Veteran had a diagnosis of dysthymia and major depression.  See October 2006 VA treatment records.  The Veteran was afforded a psychiatric evaluation in March 2007.  The examiner found the Veteran suffered from an assault, which resulted in the loss of vision in his one eye while in the military.  He suffered from depression as well as an overall dysthymia throughout his life.  He appeared to be mildly impaired both vocationally and socially as a result of the depression and dysthymia.  He was diagnosed with major depressive disorder, dysthymia.  The examiner did not opine as to whether the Veteran's current psychiatric disorder was related to service, instead only stating the Veteran suffered from a psychiatric disorder "throughout his life," and did not address whether the Veteran's current psychiatric disorder was related to or aggravated by his service connected left eye condition.  

As the Veteran complained of psychiatric problems in service, there is competent evidence of symptoms beginning after service, and there is a current diagnosis of a psychiatric disorder, the Board finds that a VA examination with medical nexus opinion is necessary to determine whether his current psychiatric disorder is related to service or related to or aggravated by a service-connected disability.

Additionally, in his August 2015 substantive appeal, the Veteran requests a travel Board hearing on the issue of entitlement to a rating in excess of 10 percent for migraine headaches.  The record did not demonstrate that the RO scheduled the requested hearing.  Therefore, a remand is required to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of her claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing in conjunction with his claim for migraine headaches.
.  
2. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ.

3. Afford the Veteran an opportunity to attend a VA psychiatric examination for the purpose of determining the nature and etiology of any diagnosed psychiatric disability. The claims file, medical records, and a copy of this remand shall be made available to the examiner.  All appropriate tests and studies shall be performed.  The examiner is requested respond to the following questions:  

a. What psychiatric disorder(s), if any, is/are the Veteran diagnosed with?  For any diagnosed psychiatric disorder(s), is at least as likely as not (i.e., to at least a 50-50 degree of probability) that such psychiatric disorder(s) was incurred in or as a result of active duty service?  Why or why not?

b. If the answer to the above question is negative, is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed psychiatric disorder(s) is proximately due to or the result of his service-connected left eye defective vision (rated 30 percent), to include by way of aggravation (i.e., whether existing nonservice-connected psychiatric disorder was permanently and chronically worsened beyond its natural course by a service-connected defective vision).  Why or why not?

Rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4. Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


